PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/575,071
Filing Date: 17 Nov 2017
Appellant(s): Miles, Anthony



__________________
McCarter & English, LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3, 10-11, 13-15, 65, and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranky et al. (US 2015/0077215 of record) hereinafter Ranky.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Eshed et al. (US 2007/0179656 of record) hereinafter Eshed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Tyler (US 2014/0061974 of record).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Mark e tal. (US 2014/0328963 of record) hereinafter Mark.
See Office Action dated 05/12/2021 for details.
(2) Response to Argument
I.  Claim(s) 1-3, 10-11, 13-15, 65, and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranky et al. (US 2015/0077215 of record) hereinafter Ranky.	
	A.  Appellant argues that Ranky does not teach the “at least first and second material dispensing nozzles grouped together so as to dispense respectively said first and second different materials at or near the same location so as to combine said first and second different materials as said first and second materials are dispensed” as recited in claim 1.  Appellant argues that Ranky teaches deposition of the conductive and non-conductive material at different times and at different locations.  However, contrary to dispensing at different locations, as cited by the appellant, [0057] of Ranky teaches that the conductive material is deposited in open layer spaces 804 which as illustrated in Fig 8A and 8B, make direct contact with non-conductive material 806 (while Ranky neglects to describe item 806 in Fig 8B in the written description, one could reasonably assume that this is meant to represent the dispensed 
	As stated in the office action of 05/12/2021, Ranky does not explicitly recite “so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials.”  However, one of ordinary skill in the art can infer from the written description and Figures cited that Ranky teaches “so as to combine said first and second different materials as said first and second different materials”.  In Fig 8A, conductive material 802 is being dispensed on a previous layer of non-conductive material, and in Fig 8B, conductive material 806 is being dispensed onto a previous layer of conductive material (see discussion above regarding the labeling of non-conductive material in Fig 8A and 8B).  This combining of conductive and non-conductive materials can be considered to fall under the scope of “so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture”.
	As for the extent of combining and mixing, and whether a reaction occurs when the first and second materials are combined, these are limitations dependent on the material worked upon, which as stated in the previous office action "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
	Appellant argues that Ranky does not teach “so as to combine said first and second different materials as said first and second different materials are dispensed” and that [0057] of Ranky teaches that the conductive and non-conductive materials are dispensed at different times.  While Ranky teaches this specific mode of operation, Ranky also does not teach that the apparatus is limited to or must be used in such a fashion, as evidenced by a further teaching of concurrent extrusion of a conductive material and non-conductive material deposition systems ([0057]).  As stated in the previous office action, "apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQe2d 1647 (Bd. Pat. App. & Inter. 1987). 
	B.  i.  Appellant argues that the office has not demonstrated that the apparatus of Ranky is capable of performing the claimed functions of “so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials.”  However, as stated in the previous office action, "apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQe2d 1647 (Bd. Pat. App. & Inter. 1987). Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114.  The claim explicitly recites the following structural elements, namely:
	1) a circuit board and component fabrication apparatus comprising
	2) a print head configured to deposit at least first and second different material on a substrate so as to print electronic circuit boards and/or components, and
	3) wherein the print head comprises at least first and second material dispensing nozzles grouped together,
	with the remainder of the claim language posed as functional language.  As stated in the previous office action, Ranky teaches:
	1) A circuit board and component fabrication apparatus ([0053]), comprising:
	2) a print head configured to deposit at least first and second different materials on a substrate so as to print electronic circuit boards and/or components (Fig 8a-b: conductive deposition system 803, non- conductive deposition system 808; [0053, 0057]),

	As such, all of the explicitly recited structural elements of claim 1 are taught by Ranky.  Therefore, under MPEP 2114, since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing all of the claimed functions as well, including combination of the dispensed materials, in addition to any of the teachings of Ranky regarding the functions of the prior art apparatus as discussed above.
	Appellant has not provided any evidence to refute the above conclusion and has failed to show that the apparatus of Ranky is incapable of performing the claimed functions.
	Regarding the reaction of the first and second different materials, this is a limitation dependent on the material worked upon, which as stated in the previous office action "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
	ii.  Appellant argues that the office has not demonstrated that the apparatus of Ranky is capable of performing the claimed functions of “so as to dispense respectively said first and second different materials at or near the same location, so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials.”
	Appellant argues that “so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials” is not a functional limitation but a limitation on the structural arrangement of the first and second material dispensing nozzles grouped together.  However, [0057] and Fig 8A and 8B of Ranky clearly illustrate a structural arrangement of the conductive deposition system 803 and non-conductive deposition system 808, as described in appellant’s own words, to be “positioned adjacent to each other”.  Even if one were to disagree with the teachings discussed in section IA above, the operator of such a device could simply dispense both materials concurrently in an amount that would cause the materials to accumulate and come into contact with one another, creating a mixture.  This is merely one method of 
	Appellant argues that Ranky teaches away from combination of the first and second different materials because Ranky teaches to “place conductive material 802 in any open layer spaces 804” in [0057].  However, open layer spaces 804 as illustrated in Fig 8A and 8B are formed by surrounding layers of non-conductive material (see above regarding item 806 in the figures).  Rather than teach away from combining of the two materials, appellants very own evidence teaches that the material is combined to form a mixture of the two materials, i.e., the object formed of both conductive and non-conductive material ([0057]).
	Appellant argues that the requirements of MPEP 2112(IV) have not been met by the examiner.  However, the cited MPEP does not relate to the recitation of the previous office action being discussed “[0057] of Ranky merely shows that the prior art apparatus may be operated in the disclosed manner, not that it [is] limited to only such operations.”  This recitation is contained in the “Response to Arguments”, refuting appellants assertion that since [0057] of Ranky teaches a certain method of operation, i.e., the consecutive operation of the material deposition systems, Ranky therefore teaches away from the claimed functions.  The rejection of the previous office action does not rely on any assertions as to the inherent properties of the prior art apparatus other than those relating to MPEP 2114 discussed above regarding the inherent assumption that apparatus having the same structure are capable of performing the same functions.  Since the MPEP cited does not relate to the rejection at hand, it is unclear what supposed deficiency is asserted by the applicant.  To the contrary, the cited MPEP appears to support the argument that in order to prove that the prior art apparatus is incapable of the claimed functions, the appellant must show some inherent characteristic or trait of the prior art apparatus that renders it incapable of performing the claimed functions, rather than a mere teaching that the prior art apparatus may be operated in the manner disclosed by the prior art that is different from which is claimed.
	C.  Appellant argues that dependent claims 2-6, 10-16, 65 and 67 depend from claim 1 and should therefore be allowed as well.  However, the supposed errors in the rejection of claim 1 have been addressed above and the rejection of any dependent claims under Ranky is maintained.

	III.  Appellant argues that dependent claim 12 depends from claim 1 and should therefore be allowed as well.  However, the supposed errors in the rejection of claim 1 have been addressed above and the rejection of any dependent claims under Ranky in view of Tyler is maintained.
	IV.  Appellant argues that dependent claim 16 depends from claim 1 and should therefore be allowed as well.  However, the supposed errors in the rejection of claim 1 have been addressed above and the rejection of any dependent claims under Ranky in view of Mark is maintained.
  	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A.W./ 
3/16/2022
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.